Name: Council Regulation (EEC) No 2962/79 of 20 December 1979 amending Regulation (EEC) No 348/79 on measures designed to adjust wine-growing potential to market requirements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/ 10 Official Journal of the European Communities 29 . 12. 79 COUNCIL REGULATION (EEC) No 2962/79 of 20 December 1979 amending Regulation (EEC) No 348/79 on measures designed to adjust wine ­ growing potential to market requirements THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the measures provided for in Council Regula ­ tion (EEC) No 348/79 of 5 February 1979 on measures designed to adjust wine-growing potential to market requirements (4), as amended by Regulation (EEC) No 2595/79 (5), include, in particular, while providing for certain exceptions, a prohibition until 31 December 1979 of all new planting of vine varie ­ ties classified as wine grape varieties for the administra ­ tive unit concerned ; whereas a reorganization of these arrangements is provided for under the 1979 to 1985 action programme with a view to gradually achieving a balanced wine market (6), on which the Council is to take formal decisions in the near future ; whereas the arrangements provided for under Regulation (EEC) No 348/79 should therefore be extended until 29 February 1980 , HAS ADOPTED THIS REGULATION : Article 1 The date '31 December 1979 ' in Article 2(1 ) of Regu ­ lation (EEC) No 348/79 shall be replaced by '29 February 1980 '. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY (') OJ No C 232, 30 . 9 . 1978 , p . 4 . (2 ) OJ No C 6, 8 . 1 . 1979 , p . 66 . (3 ) OJ No C 105, 26 . 4 . 1979, p . 46 and OJ No C 171 , 9 . 7 . 1979 , p . 16 . (&lt;) OJ No L 54, 5 . 3 . 1979 , p. 81 . ( 5 ) OJ No L 297, 24 . 11 . 1979 , p . 5 . (&lt;&gt;) OJ No C 209, 2 . 9 . 1978 , p . 3 and OJ No C 232, 30 . 9 . 1978 , p . 4 .